Title: From John Adams to Louisa Catherine Johnson Adams, 3 June 1821
From: Adams, John
To: Adams, Louisa Catherine Johnson



My dear daughter
Montezillo June 3d. 1821

I am glad to learn from your favour of 25. of May, that you have Seen Mr and Miss Roach. They had Eyes and Ears to perceive the eternal person; but not feelings to Sympathize with the internal Griefs Paines Anxieties Solicitudes and inquietudes within. I will not however complain. No Man had ever more cause of Gratitude. In all the Vicisstudes terrors, Vexations and Perplexities and Agitations of a long Life of danger a kind providence has preserved me to this advanced Age, in Such a degree of health that I have rarely been incapable of business or Study. I am not yet weary of life. I Still enjoy it. When I cease to do So, I will pray to be discharged.
I rejoice that Mr Smith is appointed Naval Officer in Pensacola. With prudence and industry he may be a hapy and a Usefull Man. In that Country a vast Scene is opening. The Acquisition of the Floridas will Signalize Mr Monroe and his Secretary. I dare not look into futurity. I Shudder at the thought of assuming the Character of a Prophet. I Should appear a ranting enthusiast, if I Should open to you or to any one all my thoughts of the importance of this Event and its consequences, prosperous adverse and problematical. As a Source of Naval power the floridas are incalculable; and the Effects of American Maritime Power over the whole Globe no human Wisdom can foresee. Consider the W.I. Islands, S. America the Pacific Ocean India China Affrica. The Missura Negroes may be employed as instruments to civilize their own colour; If I were to let loose my imagination rapt into future times I could paint portraits of Glories and Terrors and Horrors, sublime beautiful and miraculous. But Sacred Authority Says “Lord thou destroyest the hope of Man” So he does the fear.
Your Sisters Seperation from you must tenderly affect you but many Such Scenes have already been your lot and many more must Occur. Your husband can tell you of Adicus, as exquisitely painfull as any that ever fell to the Lot of Humanity.
This not our continuing City! I can no more!
John Adams